Citation Nr: 1708355	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).  

2.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  

3.  Entitlement to an initial compensable rating for allergic rhinitis.  

4.  Entitlement to an effective date earlier than April 7, 2016, for a sixty percent rating for hiatal hernia (HH) with gastroesophageal reflux disease (GERD).  

5.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Douglas I. Friedman, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1970 to July 1990.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

By rating decision dated in April 2016, ratings of the Veteran's service-connected HH with GERD and degenerative disc disease of the lumbar spine were increased to the point where he became eligible for consideration of TDIU.  The Veteran, in July 2016, submitted a formal claim for this benefit when he stated that he became unable to work as a result of his service-connected disabilities in 2008.  He has argued in his substantive appeals that his service-connected disorders prevent him from working.  Consequently, the matter of entitlement to a TDIU is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  (Suggesting, in an effective date appeal, that an appeal for higher rating includes TDIU, or that a TDIU must arise from an increased rating claim).  As such, this issue has been added to the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary in this case.  The Veteran is claiming service connection for OSA, which he asserts had its onset while he was on active duty.  While the service treatment records (STRs) do not demonstrate a diagnosis of OSA while the Veteran was on active duty, the Veteran was treated (and is service connected for) allergic rhinitis, which he asserts is a component of his OSA.  He has also asserted that he has consistently had manifestations of OSA continuously since being on active duty and in the six years prior to the diagnosis of this disorder, which was made in 1996.   The Veteran has not been afforded a VA examination regarding the etiology of his OSA.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the matters of increased ratings for a low back disorder and allergic rhinitis, as well as the issue of an earlier effective date for an award of a 60 percent rating for HH with GERD, the Board notes that the most recent supplemental statement of the case (SSOC) was issued in April 2016.  Since that time, three VA compensation examinations have been performed, numerous records utilized in a disability determination by the Social Security Administration (SSA) have been associated with the record, and VA outpatient treatment records dated from 2011 to October 2016 have been obtained.  Under these circumstances, the Board finds that, to insure due process, the case should be remanded so that an updated SSOC may be issued.  38 C.F.R. §§ 19.31, 20.1304 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his OSA.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the OSA is related to service or caused or aggravated by his service-connected allergic rhinitis.  The examiner should specifically comment on the Veteran's statements that he had OSA symptoms while on active duty and in the years after service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should readjudicate the issues on appeal, including the issue of entitlement to TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




